DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/20/2019.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2008/0071580 A1– “Saint”) in view of Marcus et al. (US 2008/0071580 A1 – “Marcus”) 

Regarding Claim 1, Blander teaches a system for tracking a dose of a medicine to a patient, comprising: 
an injection pen device including a dose setting mechanism to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen device, a dispensing mechanism to dispense the medicine according to the set dose, and electronic circuits including a processor, a memory comprising instructions executable by the processor, and a wireless transmitter, the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data Saint discloses an injection pen device having a drug cartridge and a drug dispensing mechanism for expelling set doses and a dose setting mechanism. The pen device includes an 
the injection pen device is in wireless communication with a mobile communication device that includes a data processing unit including a processor and memory to receive and process the dose data Saint discloses injection pen device communicates wirelessly with a mobile device comprising a processor and memory to store the received data (Saint: [0026], [0083], [0115])
wherein the mobile communication device includes a software application program product comprising a non-transitory computer-readable storage medium having instructions, which when executed by the processor of the data processing unit Saint discloses a companion device such as smart phone [mobile communication device] comprising an application program product having instruction executed by a processor (Saint: [0022], [0131], [0145]), cause the mobile communication device to determine a recommended dose based on medicine data including dose data on one or more prior medicine doses, health data and contextual data associated with a user of the injection pen device, wherein the health data includes analyte data, and the contextual data includes nutrient data corresponding to a food, Saint discloses a dose calculator for determining a dose or recommended dose based on information such as medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of last dose [prior medicine dose], analyte levels such as blood glucose levels [health data], and food [contextual data] data such as carbohydrates and calories intake [nutrient data] (Saint: [0032], [0076], [0094], [0107]) wherein the software application program product includes a data aggregator that obtains the health data and the contextual data, a dose calculator that autonomously determines the recommended dose of the medicine, Saint discloses the companion  device software application receives [data aggregator] data such as glucose information [health data] from external source and nutrients such as carbohydrate consumption information [contextual data] and automatically enters the data into dose calculation (Saint: [0031]-[0032], [0055]-[0057], [0076]), and a report generator that generates a report that is displayable on a display of the mobile communication device and that is illustrative of a relationship between the medicine data, the health data, and the contextual data, Saint discloses a report may be generated by the companion device that may be displayed on a display screen of the companion device where the report may presents a graphical indicator to show of a therapy analytics for the different data [illustrative of a relationship] as such providing a view or visual indication illustrating a relationship between blood glucose [health data], insulin injected or given [medicine data] and carbohydrate data [contextual data] within the report period (Saint: [Fig. 2A-C, E], [0068], [0073]-[0074], [0094])
Saint discloses a report may be displayed on a display screen of the companion device formatted as .PDF, .JSON, etc. [0068] and displaying a dose histogram [0074], but does not expressly discloses providing a report format including a graphical indicator plotted associated with the medicine data and the nutrient data are spatially aligned and sized with the graphical indicator associated with the analyte data

Marcus teaches 
wherein the report generator formats the report to include the medicine data, the analyte data, and the nutrient data each represented by a graphical indicator plotted on a single graph such that the graphical indicators associated with the medicine data and the nutrient data are spatially aligned and sized with the graphical indicator associated with the analyte data based on (i) temporal information of the medicine data, the analyte data, and the nutrient data and (ii) a dynamic trend of the analyte data that determines a size of the graphical indicators associated with the medicine data and the nutrient data scaled to a rate of change of the dynamic trend Marcus discloses a reporting formats presenting spatial aligned graphical indicators plotted on a single graph associated with health data comprising insulin deliver [medicine data], carbohydrates [nutrient data] aligned with blood glaucous [analyte data] graph indicator based on indicators over a period of time [temporal] and matching trend of glaucous data [analyte data] determining the measurement period (Marcus: [Fig. 13 A-B, 16, 19, 43A-B, 46], [0140], [0200], [0242], [0253]-[0254]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate with report with graphical indicators for the different data (insulin, carbohydrates, and glucose), as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 2, the combination of Saint and Marcus teaches the system of claim 1, wherein the software application program product includes a report analyzer that analyzes formatted data of the generated report to determine a statistical relationship of a temporally-relevant factor between the medicine data, analyte data, and nutrient data spatially arranged on the graph Saint does not expressly disclose a statistical relation between temporally relevant factors between data arranged on a graph. Marcus discloses a statistical relation of the different 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate a report graph with statistical relation between data (insulin, carbohydrates, and glucose), as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 3, the combination of Saint and Marcus teaches the system of claim 1, wherein the analyte data includes glucose levels, the medicine data includes insulin dose units, and the nutrient data includes a carbohydrate amount Saint discloses a medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of dose, analyte data such as blood glucose levels, and food data such as carbohydrates and calories intake [nutrient data] (Saint: [0094], [0107]).

Regarding Claim 4, the combination of Saint and Marcus teaches the system of claim 1, wherein dose calculator autonomously determines the recommended dose of the medicine based on an analysis of the generated report Saint discloses a dose recommendation is based on a calculated [analysis] carbohydrate, sugar level, and insulin on board displayed [report] on the device screen (Saint: [Fig. 2 A-F], [0076], [0094]), however does not expressly disclose analysis of generated report. Marcus discloses analysis of generated report and recommended dose (Marcus: [Fig. 43 A-B], [0264]).



Regarding Claim 5, the combination of Saint and Marcus teaches the system of claim 1, wherein the dose calculator produces an output that includes executable code to cause the injection pen device to actuate an operation including one or more of automatically setting, at the dose setting mechanism, the dose of the medicine to a calculated medicine dose value; or generating an alert indicative of a medicine dispensing event at the calculated medicine dose value Saint discloses a dose calculated at the companion device and transmitted [output] to the pen device with the calculated dose as recommended [automatically setting] and limit or prevent user from changing the dose setting which prevents the user from delivering more that calculated recommended dose and perform the injection event [actuate an operation] for the recommended dose (Saint: [0063], [0076]).

Regarding Claim 6, the combination of Saint and Marcus teaches the system of claim 1, wherein dose calculations by the dose calculator are adapted in accordance with data associated with time, location, activity, and food at a particular time and specific to the user of the injection pen device Saint discloses a dose calculator includes information such as food data intake, activity data, (Saint: [0094]). Marcus discloses analysis [calculation] is associated with data such as food intake such as meal, snack, etc. [food at particular time], exercise data, time (Marcus: [Fig. 30, 34], [0230], [0233]-[0235]).


Regarding Claim 7, the combination of Saint and Marcus teaches the system of claim 1, wherein the received one or more analyte values and/or the received health data and contextual data are imported from another software application operable on the mobile communication device Saint discloses a blood sugar information [analyte or health data] values and carbohydrate consumption information [contextual data] received from another software application(s) (i.e. Apple “Healthkit”, or Google “Fit”) running on companion device (Saint: [0055]-[0056]).

Regarding Claim 8, the combination of Saint and Marcus teaches the system of claim 1, wherein the software application is configured to continuously adaptively calculate the recommended dose of the medicine on a periodic or intermittent basis Saint discloses calculation of recommended dose based on the type of medication as such calculating an average daily dose (Saint: [0037]). Marcus discloses collection of information for analysis [calculation] periods [periodic] or set intervals [intermittent] before/after a meal and generating recommended bolus [recommended dose] is done on a periodic bases, e.g. (Marcus: [Fig. 35, 40, 43A-B], [0120], [0154]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate durations for analysis 

Regarding Claim 9, the combination of Saint and Marcus teaches the system of claim 1, wherein the contextual data further includes information pertaining to one or more of physical activity of the user, location of the user, a measured heart rate of the user, a measured blood pressure of the user, an event attended or to be attended by the user, or a mental state of the user Saint discloses activity [physical activity] of the user (Saint: [0094]). Marcus discloses an event attended or to be attended such as dinner, lunch, snack, etc., and exercise activities [0233], [0235], [0242]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate events associated with contextual data, as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 10, the combination of Saint and Marcus teaches the system of claim 1, wherein the mobile communication device is implemented on a smartphone, a tablet, a wearable computing device including a smartwatch or smartglasses Saint discloses a communication device may be a smartphone, wearable, smartwatch, etc. (Saint: [0022], [0025])

Claims 11-20 rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2008/0071580 A1– “Saint”) in view of Estes (US 2010/0094251A1) 

Regarding Claim 11, Saint teaches a system for determining a dose of a medicine to a patient, comprising:
an injection pen device including a dose setting mechanism to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen device, a dispensing mechanism to dispense the medicine according to the set dose, and electronic circuits including a processor, a memory comprising instructions executable by the processor, and a wireless transmitter, the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data Saint discloses an injection pen device having a drug cartridge and a drug dispensing mechanism for expelling set doses and a dose setting mechanism. The pen device includes an electronics unit comprising a processor, a memory and wireless transmitter where data associated with an event such as time and medicine dispensed are wirelessly transmitted (Saint: [0010], [0024], [0026], [0115])
the injection pen device is in wireless communication with a mobile communication device that includes a data processing unit including a processor and memory to receive and process the dose data Saint discloses injection pen device communicates wirelessly with a mobile device comprising a processor and memory to store the received data (Saint: [0026], [0083], [0115])
wherein the mobile communication device includes a software application program product comprising a non-transitory computer-readable storage medium having instructions, which when executed by the processor of the data processing unit, Saint discloses a dose cause the mobile communication device to determine a recommended dose based on medicine data including dose data on one or more prior medicine doses, health data and contextual data associated with a user of the injection pen device, wherein the health data includes analyte data, and the contextual data includes nutrient data corresponding to a food Saint discloses a dose calculator for determining a dose or recommended dose based on information such as medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of last dose [prior medicine dose], analyte levels such as blood glucose levels [health data], and food [contextual data] data such as carbohydrates and calories intake [nutrient data] (Saint: [0032], [0076], [0094], [0107]), wherein the software application program product includes a data aggregator that obtains the health data and the contextual data, a dose calculator that autonomously determines the recommended dose of the medicine Saint discloses the companion  device software application receives [data aggregator] data such as glucose information [health data] from external source and nutrients such as carbohydrate consumption information [contextual data] and automatically enters the data into dose calculation (Saint: [0031]-[0032], [0055]-[0057], [0076]), and a user interface generator that produces a user interface on a display of the mobile communication device that displays, on the produced user interface, the recommended dose, Saint discloses a companion device [mobile communication device] comprises a user interface that displays a recommended dose (Saint: [Fig. 2A-C, E], [0029], [0032], [0066], [0076], [0094])
wherein dose calculator autonomously modifies the determined recommended dose of the medicine when the determined recommended dose was not administered by the injection pen device in a predetermined time period from display of the recommended dose to qualify as a missed dose, Saint discloses identifying a dose has not been given [was not administrated] within a certain period of time [predetermined time period] as a missed dose and warn a user as such provide an alarm (Saint: [0064])
But does not expressly disclose modifies the recommended dose based on a missed dose in addition generate indication of a missed dose on the device.
Estes teaches 
wherein dose calculator autonomously modifies the determined recommended dose of the medicine … and wherein the user interface generator produces the user interface to include an indication of the missed dose Estes discloses calculating values for user total insulin load (TIL) and using the values to adjust alarm parameters for insulin load as such provide change in needed bolus [recommended dose] which is dynamically changes based on the insulin load alarm limits. Moreover Estes discloses a user providing alarm indicating a missed or skipped bolus delivery [indication of the missed dose] (Estes: [0003], [0010], [0041], [0058], [0060], [0086]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate measuring insulin levels injected and accordingly modifying the insulin alarm levels and suggests bolus accordingly, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 12, the combination of Saint and Estes teaches the system of claim 11, wherein the dose calculator is configured to determine when the missed dose occurred when an analyte level was within a target range at a time within or after the predetermined time period and thereby exclude the missed dose from calculation of the modified recommended dose Estes discloses a missed bolus situation [missed dose] when evaluating of a current blood glucose level [analyte level] at a predetermined time and analyzing glucose level [analyte level] during a period of time and identifying the blood glucose level with in range [analyte level was within a target range] at the evaluation period and when determined that the insulin load, glucose level  is in normal range, no adjustment is performed for the alarm level and no situation of missed dose may not be considered at that point as such needs for correction is not required [excluded from calculation of the modified calculation] until a subsequent information is received (Estes: [Fig. 25], [0094], [0163], [0166]-[0167], [0170], [0172]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate measuring glucose levels to determine a missed dose, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 13, the combination of Saint and Estes teaches the system of claim 11, wherein the dose calculator is configured to determine when the missed dose occurred when no nutrient data was registered at a time within or after the predetermined time period and thereby exclude the missed dose from calculation of the modified recommended dose Estes discloses a missed bolus situation  [missed dose] where no data of consumed meal is received [no nutrient 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate monitoring food data such as carbohydrate intake to determine a missed dose, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 14, the combination of Saint and Estes teaches the system of claim 11, wherein the dose calculator is configured to determine when the missed dose occurred based on the determined recommended dose being substantially zero and thereby exclude the missed dose from calculation of the modified recommended dose Estes discloses a missed dose situation when calculation of a total insulin load being a 0.0 in a situation indicating no basal deliveries prior a specific time, time=0 such as when a user wakes in the morning [predetermined time period] and no carbohydrate consumed, thus the TIL is indicating 0.0, calculated bolus is zero as such dose and food calculated at the time will be zero (Estes: [0098], [0165]-[0166]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate calculation of insulin dose being zero that may be indicate a missed dose, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 15, the combination of Saint and Estes teaches the system of claim 11, wherein the dose calculator is configured to determine a missed dose when glucose levels rise to a predetermined level change within a time period after a meal time Estes discloses evaluating glucose level change [rise to a predetermined level] based on indication of a nutrients or food [meal time] indicating a missed meal which indicates a missed bolus [missed dose] (Estes: [Fig. 25], [0163], [0166]-[0167], [0169]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate changes in glucose levels in a determined period of time to determine a missed dose, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 16, the combination of Saint and Estes teaches the system of claim 11, wherein the user interface generator is configured to produce the user interface to include the indication of the missed dose as a symbol on a single graph that includes a plot of the analyte data and a graphical indicator associated with the medicine data Saint does not expressly discloses a graph include indication of missed dose. Estes discloses a missed dose indicator on a graph comprising a blood glucose level [plot of the analyte data] and discloses a graph for insulin deliver over time as such graphs may (Estes: [Fig. 16 A-B, 22]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate the graphs for glucose comprising missed doses and insulin levels to provide a single graph disclosing indicators for missed doses on a single graph, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 17, the combination of Saint and Estes teaches the system of claim 11, wherein the user interface generator is configured to produce the user interface to include the indication of the missed dose as an amount of the missed dose on a single graph that includes a plot of the analyte data and a graphical indicator associated with the medicine data Estes discloses a number of five (5) points indicating a missed dose [amount of missed dose] on a graph (Estes: [Fig. 16 A-B, 22]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate the graphs for glucose comprising the missed doses indicators and insulin levels to provide a single graph disclosing indicators amount of missed doses on a single graph, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 18, the combination of Saint and Estes teaches the system of claim 11, wherein the dose calculator is configured to calculate an amount of the missed dose based on a determined dose amount that would have corrected a resulting glucose level to a target level within a predetermined time period after the missed dose Estes discloses monitoring of blood glucose level and identifying a missed bolus [missed dose] when rising above or drop below normal level, identify missed dosage points [amount of the missed dosage] and suggest a bolus dosage to offset consumed carbs using the glucose curve to recognize a pattern and minimum point(s) on the curve at different time intervals and based on the minimum on the curve, the points in the vicinity of the minimum point measured during a time period is determining the number of missed bolus situation [missed dose] and suggest the dosage [calculate an amount of 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to identify number of missed bolus situations and blood level target to suggest bolus dosage, as taught by Estes that will help avoiding unsafe swings in blood glucose level and prompt corrective action (Estes: [0042], [0107]).

Regarding Claims 19, the combination of Saint and Estes teaches the system of claim 11, wherein the analyte data includes glucose levels, the medicine data includes insulin dose units, and the nutrient data includes a carbohydrate amount Saint discloses a medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of dose, analyte levels such as blood glucose levels, and food data such as carbohydrates and calories intake [nutrient data] (Saint: [0094], [0107]).

Regarding Claims 20, the combination of Saint and Estes teaches the system of claim 11, wherein the mobile communication device is implemented on a smartphone, a tablet, a wearable computing device including a smartwatch or smartglasses Saint discloses a communication device may be a smartphone, wearable, smartwatch, etc. (Saint: [0022], [0025]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2013/0218588	Method, Apparatus, And Operating System For Real-Time Monitoring And Management Of Patients' Health Status And Medical Treatment Regimens
US 2013/0345663 Diabetes Therapy Management System For Recommending Bolus Calculator Adjustments 
The references are relevant since it discloses a method and system for diabetic therapy using data such as glucose level to determine bolus amount and adjust accordingly and determine adherence to therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626